DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of detecting barge-in, as explained in detail below.  The limitation of an output control unit configured to start fade processing of lowering at least one of volume, a speech rate, or a pitch (voice pitch) of system utterance from a starting time of barge-in utterance acting as user interruption utterance during executing the system utterance (can be done by a 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
	Although claim 19 appear to fall in a statutory category since the claims recite an apparatus, however, the apparatus encompasses a program embodiment, which is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vacek et al. (PGPUB 2018/0150276), hereinafter referenced as Vacek.

Regarding claims 1, 17 and 19, Vacek discloses an information processing apparatus, system and method, hereinafter referenced as an apparatus comprising: 
an output control unit configured to start fade processing of lowering at least one of volume, a speech rate, or a pitch (voice pitch) of system utterance from a starting time of barge-in utterance acting as user interruption utterance during executing the system utterance (lower volume during interruption/barge-in; p. 0007, 0022, 0024). 
Regarding claim 2, Vacek discloses an apparatus further comprising: 

Regarding claim 3, Vacek discloses an apparatus wherein the output control unit continues the fade processing for a predetermined specified time and, after a lapse of the specified time, maintains an output state of the system utterance at a time of completion of the fade processing (resume/timer; p. 0024-0027). 
Regarding claim 7, Vacek discloses an apparatus wherein the output control unit determines whether or not the system utterance is necessary to be stopped on a basis of the barge-in utterance's intention and, in a case of determining that the system utterance is necessary to be stopped, stops the system utterance (user say a command to barge-in; p. 0020-0024). 
Regarding claim 8, Vacek discloses an apparatus wherein the output control unit stops the system utterance in a case of determining that a system response speech output is necessary as a system action corresponding to the barge-in utterance's intention (predefined sound; p. 0020-0022). 
Regarding claim 9, Vacek discloses an apparatus wherein the output control unit determines whether or not the system utterance is necessary to be stopped on a basis of the barge-in utterance's intention (received a predetermine phrase; p. 0020-0022), and performs, in a case of determining that the system utterance is unnecessary to be stopped, processing of determining which of (a) returning the system utterance to a 
Regarding claims 10 and 16, Vacek discloses an apparatus wherein the output control unit determines whether or not an important word is included in the system utterance after the start of the fade processing within a period from a start to an end of the barge-in utterance (predefined sound/command; p. 0020-0021), and performs, in a case where the important word is not included, (a) returning to the state before the fade processing and continuing an output and, in a case where the important word is included, (b) returning to the state before the fade processing and executing the rephrasing processing (resume; p. 0024-0027). 
Regarding claim 11, Vacek discloses an apparatus wherein the output control unit, in a case of performing (b) returning to the state before the fade processing and executing the rephrasing processing (resume; p. 0024-0027), starts the rephrasing processing from an utterance position of a phrase including an initial important word of the system utterance after the start of the fade processing (alter; p. 0024-0027). 
Regarding claim 12, Vacek discloses an apparatus wherein the important word is one of words indicating a proper noun, date, time, a place, information of an amount of money, numerals, an object, and an objective case (name of person; p. 0021). 
Regarding claims 15 and 18, it is interpreted and rejected for similar reasons as set forth in the combination of claims 1, 7 and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vacek in view of Xie (PGPUB 2018/0113671).

Regarding claim 4, Vacek discloses an apparatus wherein a display unit provides visual feedback (p. 0022) and determining a characteristic index value of the system utterance is equal to or less than a predefined threshold during executing the fade processing (sound has a threshold level; p. 0021), but does not specifically teach the output control unit causes the system utterance to be displayed on a display unit.
Xie disclose an apparatus wherein the output control unit causes the system utterance to be displayed on a display unit (display text based on predetermined factors; p. 0032, 0040, 0139), to detect interruptions and display accordingly.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the apparatus as described above, to improve the user’s experience.
Regarding claim 5, Vacek discloses an apparatus wherein the threshold corresponds to a level at which the system utterance is difficult for a user to hear (user cannot hear well as noises are blocked; p. 0019). 
claim 6, it is interpreted and rejected for similar reasons as set forth above. In addition, Vacek discloses an apparatus wherein the utterance is identifiable based on a completion part and a system utterance incompletion part (altered data; p. 0020-0027). 
Regarding claim 13, it is interpreted and rejected for similar reasons as set forth above.  In addition, Xie discloses and apparatus wherein the output control unit, in a case where a characteristic index value of the system utterance is equal to or less than a predefined threshold during executing the fade processing, causes the system utterance to be displayed on a display unit and concurrently causes the barge-in utterance to be displayed on the display unit (p. 0032, 0040, 0139). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vacek in view of Xie and in further view of Sykes (USPN 8,898,063).

Regarding claim 14, Vacek in view of Xie disclose an apparatus as described above, but does not specifically teach wherein the output control unit executes processing of highlighting a contradictory part between the system utterance and the barge-in utterance. 
Sykes discloses an apparatus wherein the output control unit executes processing of highlighting a contradictory part between the system utterance and the barge-in utterance (comparing utterances and highlighting inconsistencies; column 7, lines 15-18 and column 10, lines 22-35), to provide a visual indication of inconsistent data.
.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657